No. 95-3321


Ali Akbar Muhammad, Also Known            *
As Lee Franklin,                          *
                                          *
      Appellee,   *
                                      * Appeal from the United States
         v.       * District Court for the
                                      * Eastern District of Arkansas.
A. L. Lockhart, Director, Arkansas*
Department of Correction; Larry       *
Norris, Assistant Director;           *
Marvin Evans, Jr., Warden; Robert     *
Clark, Hearing Officer                *
Administrator; James Byers,           *
Hearing Officer, Maximum Security *
Unit, Arkansas Department of          *
Correction; Monchie Biram, Hearing*
Officer, Maximum Security Unit,       *
Arkansas Department of Correction;*
Robert Perry, Major; Nuby             *
Courtney, Assistant Warden,           *
                                      *
  Appellants.    *



                      Submitted:    November 21, 1996

                         Filed:     January 16, 1997


Before McMILLIAN and MORRIS SHEPPARD ARNOLD, Circuit Judges, and BOGUE,
     District Judge1.


MORRIS SHEPPARD ARNOLD, Circuit Judge.

     The defendants in this case appeal the award of an attorney's fee,
costs, and expenses under 42 U.S.C. § 1988.             We hold, because the
plaintiff's victory was material, that he was entitled to an




     1
      The Honorable Andrew W. Bogue, United States District Judge
for the District of South Dakota.
award of a reasonable attorney's fee and expenses under 42 U.S.C. § 1988,
and that the district court did not abuse its discretion in awarding the
amount that it did.      We therefore affirm the district court's order.


                                        I.
      Ali Akbar Muhammad, acting pro se and in forma pauperis, filed suit
against eight defendants associated with the Arkansas Department of
Correction, alleging that his procedural due process rights had been
violated during various disciplinary hearings and that the compulsory use
of ill-fitting shoes amounted to cruel and unusual punishment.               A jury
returned a general verdict in favor of Mr. Muhammad against all of the
defendants and awarded him nominal damages of one dollar.


      Counsel for Mr. Muhammad, whom the district court appointed, moved
for a fee of $5,956.00 and for $1,505.40 in costs and expenses.              All the
work for which he claimed compensation related to the issues that were
tried to the jury.    The district court awarded a fee of $4,500.00 and costs
and expenses of $1505.40.


                                       II.
      Our cases on the propriety of a fee award in civil rights litigation
that results in an award of nominal damages only have been guided by
Justice O'Connor's concurring opinion in Farrar v. Hobby, 506 U.S. 103, 121
(1992), which describes certain "indicia of success" that are relevant to
the inquiry.    See Jones v. Lockhart, 29 F.3d 422 (8th Cir. 1994); Milton v.
Des   Moines,    Iowa,   47 F.3d 944     (8th   Cir.   1995),    cert.   denied,
___U.S.___(1995); Piper v. Oliver, 69 F.3d 875 (8th Cir. 1995).              Justice
O'Connor first considered what she termed the "extent of [the] relief" that
the plaintiff had achieved in Farrar, and found that his effort could
hardly be termed successful because he had asked for seventeen million
dollars but had received only one dollar.           This indicated




                                       -2-
                                        2
that the plaintiff had failed "to prove an essential element of his claim
for monetary relief."     Id. at 115.     In our case, we can find no such
failure on Mr. Muhammad's part because he did not ask for any specific
dollar amount.


       Justice O'Connor also looked to what she termed "the significance of
the legal issue on which the plaintiff claims to have prevailed." Id. at
121.   She recognized the real significance of the finding of liability that
was a necessary predicate for the award of nominal damages.         But she
pointed out that the plaintiff had succeeded against only one of the six
defendants in the case.    In our case, Mr. Muhammad not only succeeded on
the significant matter of liability, he got a judgment against all eight
defendants as well.


       Justice O'Connor thought that an award of a fee and costs might also
be indicated if the judgment entered in the case "accomplished some public
goal." Id. at 121.      Because the jury returned a general verdict in
Mr. Muhammad's case, we cannot tell on which of his claims he succeeded.
Like the verdict in Farrar, therefore, this one is "regrettably obtuse."
Id. at 122.   But it is clear that at the very least the plaintiff succeeded
on one of his claims, so, at a minimum, the jury believed either that he
had been deprived of his right to due process or subjected to cruel and
unusual punishment.   The Supreme Court in Farrar itself described the right
to due process as "absolute," and said that an award of nominal damages to
remedy its deprivation "recognizes the importance to organized society that
[this] righ[t] be scrupulously observed." Id. at 112 (quoting Carey v.
Piphus, 436 U.S. 247, 266 (1973)).      The right to be free from cruel and
unusual punishment has been described by the Supreme Court as one which
"must draw its meaning from the evolving standards of decency that mark the
progress of a maturing society."   Trop v. Dulles, 357 U.S. 86, 101 (1957).
Whatever the basis for the jury's verdict, therefore, we




                                    -3-
                                     3
do not hesitate to say that it accomplished a public goal, namely,
encouraging    governments     scrupulously    to   perform   their   constitutional
duties.


                                        III.
     Because we discern indicia of real success in Mr. Muhammad's victory,
despite the fact that his judgment was for nominal damages only, we hold
that the district court did not err in determining that he had achieved a
material victory.       We see no indication, moreover, that the amount that the
district court awarded was unreasonable.        We therefore affirm the order of
the district court.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -4-
                                         4